Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-2, 5-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, US Patent Application Publication 2008/0082806 (hereinafter Yoshida) in view of Hakenes et al., “A Novel Low-Power Microprocessor Architecture” (hereinafter Hakenes).
	Regarding claim 1, Yoshida teaches:
A method, comprising: loading, by a processor, an address of a subroutine into a subroutine address register (see e.g. para. [0005], [0019], [0024], [0034-5]), wherein the address of the subroutine indicates a location in a subroutine storage of at least a portion of the subroutine (see e.g. para. [0033-5]); and in response to the loading of the address of the subroutine, setting, by the processor, a validity indicator corresponding to the subroutine address register, wherein the validity indicator indicates the subroutine address register has been loaded with the address of the subroutine (see e.g. para. [0019-20], [0024], [0033-5], a validity indicator, the match signal, is set in response to the loading of the address of the subroutine, address ADRC1); and executing, by the processor, a subroutine call instruction based on the subroutine address register (see e.g. para. [0034-5]), wherein the executing includes: querying an indicator based on the subroutine address register (see e.g. para. [0019-20], [0024], a match signal is determined based on an address comparison); and retrieving from the subroutine storage at least the portion of the subroutine in response to an indicator indicating that at least the portion of the subroutine associated with the subroutine address register is stored in the subroutine storage (see e.g. para. [0019-20], [0024], [0028], the subroutine is retrieved in response to the match signal indicating a subroutine at the target address).
While Yoshida teaches checking another match signal during execution of a call instruction (see e.g. para. [0018], [0031], address comparison 12 indicates a match), Yoshida fails to explicitly teach using the same match signal as a validity indicator, and querying the same match signal when executing the subroutine call instruction.
Hakenes teaches tracking the validity of subroutine code within subroutine storage, and checking a previously set validity signal during a function call (see e.g. pg. 144 section 3).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Yoshida and Hakenes to indicate the validity of code stored in subroutine storage, and querying the same match signal when executing the subroutine call instruction. This would have ensured valid data was operated on to improve the reliability and accuracy of processing.
	Regarding claim 2, Yoshida in view of Hakenes teaches or suggests:
The method of claim 1, wherein: the subroutine storage includes a plurality of cache blocks, wherein a first cache block is configured to store instructions for the subroutine (see e.g. Hakenes pg. 144 fig. 5).
Regarding claim 5, Yoshida in view of Hakenes teaches or suggests:
The method of claim 1, wherein: the validity indicator is a flag; and the flag is set in response to loading the address of the subroutine into the subroutine address register, retrieving instructions of the subroutine from a memory, and storing the instructions of the subroutine in the subroutine storage (see e.g. Yoshida para. [0019-20], [0024], [0034-5], Hakenes pg. 144 section 3).
	Regarding claim 6, Yoshida in view of Hakenes teaches or suggests:
The method of claim 1, wherein: the validity indicator includes a register (see e.g. Yoshida fig. 4A-B, para. [0019-20], [0024], [0034-5]).
Regarding claim 7, Yoshida in view of Hakenes teaches or suggests:
The method of claim 6, wherein: the register includes a subroutine address register index value indicating that the subroutine is stored in the subroutine storage (see e.g. Yoshida fig. 4A-B, para. [0019-20], [0024], [0034-5]).
Regarding claim 8, Yoshida in view of Hakenes teaches or suggests:
The method of claim 1, wherein: the processor retrieves at least the portion of the subroutine instruction from the subroutine storage based on a pointer to subroutine instruction words in the subroutine storage (see e.g. Yoshida fig. 4A-B, para. [0019-20], [0024], [0034-5]).
Regarding claim 9, Yoshida in view of Hakenes teaches or suggests:
The method of claim 8, wherein: the pointer provides the subroutine instruction words at a destination location for execution in response to a conditional construct (see e.g. Yoshida fig. 4A-B, para. [0019-20], [0024], [0034-5]).
	Claims 10-15 are rejected for reasons corresponding to those given above for claims 1-9.
Claims 16-20 are rejected for reasons corresponding to those given above for claims 1-9.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,740,105. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the ‘105 patent have substantially similar scope to their claims.

Response to Arguments
Applicant's arguments filed 6/8/22 have been fully considered but they are not persuasive.
	Applicant argues a lack of teaching of “in response to the loading of the address of the subroutine, setting, by the processor, a validity indicator corresponding to the subroutine address register, wherein the validity indicator indicates the subroutine address register has been loaded with the address of the subroutine”

	Examiner respectfully disagrees. Yoshida teaches a program storage address (see e.g. para. [0033], ADRC1) which is “the program storage address at which the subroutine is stored” – the address of the subroutine. This address is output (loaded) from a table (see e.g. fig. 3 table 13), and in response to it being loaded, it is checked by a detector in order to set a match signal. The match signal and the subroutine program address ADRC1 are then output from unit 14. That is, a validity indicator (the match signal) is set in response to the loading of the address of the subroutine (address ADRC1). The match signal indicates that a matching address has been found, and that the subroutine address register (see e.g. para. [0034], subroutine address register C) has been loaded with the address of the subroutine.

Regarding Applicant’s argument regarding retrieving a portion of the subroutine in response to the same validity indicator, while Yoshida teaches checking another match signal during execution of a call instruction (see e.g. para. [0018], [0031], address comparison 12 indicates a match), Yoshida fails to explicitly teach querying the same match signal previously set. However, Hakenes teaches checking a previously set validity signal during a function call (see e.g. pg. 144 section 3).
	Regarding claim 10, Yoshida teaches checking another match signal during execution of a call instruction (see e.g. para. [0018], [0031], address comparison 12 indicates a match), and Hakenes teaches checking a previously set validity signal during a function call (see e.g. pg. 144 section 3).
Regarding claim 16, Yoshida teaches that in response to a load instruction (see e.g. para. [0024], “the input address is the load start address”, emphasis added), the address of the subroutine is checked by a detector in order to set a match signal. The match signal and the subroutine program address ADRC1 are then output from unit 14. That is, a validity indicator (the match signal) is set in response to the loading of the address of the subroutine (address ADRC1) (see e.g. Yoshida fig. 4A-B, para. [0019-20], [0024], [0033-5]).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M LINDLOF/Primary Examiner, Art Unit 2183